Citation Nr: 0011045	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision that denied reopening 
a claim for entitlement to service connection for a right 
inguinal hernia.

In a June 1998 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
this claim.  The veteran appealed that decision to the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court).  In a November 1998 
Order, the Court granted a motion to remand the appeal, 
thereby vacating the Board's decision and remanding the 
matter for the Board to determine whether new and material 
evidence had been submitted in light of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Accordingly, in July 1999, the Board remanded this issue to 
the RO for consideration under the Hodge standard for the 
reopening of previously denied claims.  The claims file shows 
that the RO, in July 1998, had requested that the veteran 
provide medical evidence concerning his left inguinal hernia 
and any other hernia he may have.  The veteran did not 
respond.  In an August 1999 supplemental statement of the 
case the RO again determined that the veteran had not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection of a right 
inguinal hernia.  The Board finds that the requirements of 
its July 1999 remand are met.

The case is now again before the Board, for consideration 
under the Hodge standard for the reopening of previously 
denied claims.


FINDINGS OF FACT

1.  By a November 1981 rating decision, of which the veteran 
was notified in that same month, the RO denied service 
connection for a right inguinal hernia.  

2.  The veteran did not appeal the November 1981 rating 
decision.

3.  Private treatment records dated in October 1996 reflect a 
diagnosis of bilateral hernias.

4. The veteran has not presented medical evidence of a link, 
or nexus, between his currently diagnosed right inguinal 
hernia and injury or disease incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The November 1981 rating decision that denied service 
connection for a right inguinal hernia is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.104 (1999).

2.  The claim for entitlement to service connection for a 
right inguinal hernia is reopened by the submission of new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for a 
right inguinal hernia is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, the veteran filed a claim for service 
connection for a right inguinal hernia in September 1981.  
The RO denied the veteran's claim in November 1981.  The 
veteran was given notice of this decision on November 12, 
1981.  The veteran did not appeal this decision.  Hence, this 
decision became final.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  The unappealed, 
November 1981, RO decision is the last prior final decision 
concerning the claim for service connection of a right 
inguinal hernia.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 C.F.R. 
§§ 3.104(a), 3.156 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the November 1981 decision with 
regard to the veteran's claim for service connection for a 
right inguinal hernia includes private medical treatment 
records dated in October 1996 that show objective findings of 
bilateral hernias and a diagnosis of bilateral hernias. 

This medical evidence was not considered in the previous 
denial.  As such, this evidence is new.  In addition, because 
the evidence reveals that the veteran now manifests and is 
diagnosed with a right inguinal hernia this evidence is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
concludes that the additional evidence constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for a right inguinal hernia.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well-grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra. 

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for service connection of a right inguinal hernia is 
well-grounded.  See Hodge and Winters, supra.  The Board will 
discuss this in the following section.

II.  Service Connection

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Court has determined that the three-prong analysis of 
well-groundedness presented in Caluza, supra, applies also to 
claims of entitlement to presumptive service connection based 
on aggravation, in addition to applying to direct service 
connection claims.  Chelte v. Brown, 10 Vet. App. 268 (1997) 
(finding a claim of entitlement to service connection, based 
upon aggravation pursuant to 38 C.F.R. § 3.306, not to be 
well grounded).

As noted above, the veteran asserts that his right inguinal 
hernia is the result of his active service.  To this end he 
has provided competent medical evidence demonstrating that he 
does currently manifest a right inguinal hernia, reflected in 
private medical records dated in October 1996.  In addition, 
his statements of inservice complaints and treatment for this 
condition are competent evidence for the purposes of well 
grounding his claim.  However, his claim must fail as he has 
not proffered any competent medical evidence demonstrating 
that his current disability is linked to an inservice injury 
or disease.

The veteran's service medical records are missing.  The RO's 
attempts to obtain this records have been unsuccessful.  In 
October 1981, the National Personnel Records Center (NPRC) 
responded that the records had been among those likely 
destroyed by fire.  Later that same month, the RO requested 
specific information of the veteran concerning his dates of 
treatment and the organizations to which he had been assigned 
on active duty, in order to reconstruct his records.  The 
veteran declined to respond.  The veteran was given an 
opportunity to again furnish this information with regard to 
his claims for service connection for other disabilities, in 
June 1997 and in July 1998.  The veteran again declined to 
respond.

Nonetheless, the Board notes that it is not the veteran's 
lack of service medical records which defeats his claim.  
Rather, the Board accepts his assertions of inservice 
treatment for a right inguinal hernia, including his 
testimony as given before the undersigned member of the Board 
in July 1998, as sufficient for the purposes of well-
grounding his claim.  The veteran has further averred that 
his right inguinal hernia pre-existed his entrance into 
active service.  He has presented statements from two 
witnesses who knew him before and after his entrance into 
active service.  Both are dated in November 1996.  These 
witnesses state that the veteran had a hernia on his right 
side before he entered active service, and that he still had 
the hernia when he returned from active service.

Upon entrance into service, the veteran is presumed to be of 
sound condition except for those defects or disorders noted 
on the entrance examination.  However, where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of his sound 
condition shall be rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  Where the record establishes 
that an injury or disease existed prior to entrance into 
service, a grant of service connection will be warranted only 
if the record establishes that the veteran's disability from 
his pre-existing condition increased in severity as a result 
of service.  If, however, there is a specific finding that 
any noted increase is the result of the natural progress of 
the disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  In the present case, the Board need not 
determine whether a right inguinal hernia pre-existed service 
and was aggravated therein, or whether such a disability was 
incurred in service, as the claim is not well grounded on 
another basis.  The Board accepts the veteran's statements 
concerning inservice complaints of and treatment for a right 
inguinal hernia as sufficient competent evidence for the 
purpose of well-grounding the second element under Caluza.  

Nonetheless, the Board notes that the veteran has not 
presented competent medical evidence of an etiological link 
between the reported inservice right inguinal hernia and the 
currently manifested right inguinal hernia.  Although the 
veteran asserts that his right inguinal hernia has recurred 
continuously since his discharge from active service in 1955, 
the evidentiary record does not concur.  The evidentiary 
record does not reveal complaints of or treatment for a right 
inguinal hernia until 1964-nearly nine years after his 
discharge from active service.  Moreover, the veteran first 
claimed service connection for a right inguinal hernia in 
September 1981-more than 26 years following his discharge 
from active service.  In arriving at its November 1981 
decision denying service connection for the disability, the 
RO noted that, while an April 1976 VA examination report 
diagnosed recurrent left and right inguinal hernias, VA 
hospital records dated in September 1981 showed only repair 
of a left hernia.  No findings or diagnoses concerning a 
right inguinal hernia were reported.  Finally, private 
evaluation reports, dated in January 1976 and January 1978, 
reflect diagnoses of and treatment for pulmonary emphysema, 
hypertension, hypertensive heart disease, and a left hernia.  
No findings, diagnoses, or treatment for a right inguinal 
hernia is indicated. 

The evidentiary record does not contain any medical opinion 
or medical evidence linking the veteran's currently diagnosed 
right inguinal hernia to any inservice right inguinal hernia 
or aggravation of any pre-existing right inguinal hernia.  
The veteran has presented his own statements regarding the 
cause of his right inguinal hernia.  However, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding the 
nature and cause of his right inguinal hernia, or its 
etiologic relationship to service.  Consequently, his 
statements are credible with regard to his subjective 
complaints and his history, but they do not constitute 
competent medical evidence for the purposes of showing a 
nexus between current complaints and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

As the veteran has presented no competent evidence to 
establish a nexus between his currently diagnosed right 
inguinal hernia and any right inguinal hernia incurred in or 
aggravated during service, his claim for service connection 
for a right inguinal hernia is not well-grounded.  
38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1996).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statement of the case, which explained the reasons for 
denial.  Also, by this decision and its previous, June 1998, 
decision, the Board informs the veteran of the type of 
evidence needed to make his claim well-grounded.

The Board notes that the record shows the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  There is no duty to obtain these 
records where the veteran's claim is not well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. Denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.W. Vet. App. July 28, 1999) (per 
curiam).  Moreover, the Board notes that there is no 
indication from either the claims file or the veteran that 
the SSA records are relevant to the issue of whether the 
veteran's current right inguinal hernia was incurred in or 
aggravated by his active service.  The claims file reveals 
that he veteran stated he was to begin receiving SSA 
disability benefits in 1976, which is 21 years after his 
discharge from active service.


ORDER

The previously denied claim for a right inguinal hernia is 
reopened.  The claim for service connection for a right 
inguinal hernia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


